[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE:               September 15, 1995 DATE OF APPLICATION:            June 18, 1999 DATE APPLICATION FILED:         Restored June 8, 1999 DATE OF DECISION:               April 24, 2001
Application for review of sentence imposed by the Judicial District of Fairfield at G.A. 2 in Bridgeport.
Docket No. CR 94-103749.
Auden Grogins, Esq., Defense Counsel, for the petitioner.
Brian Kennedy, Esq., Assistant State's Attorney, for the State.
 BY THE DIVISION
The petitioner was convicted by trial by jury of Possession of Narcotics with intent to sell in violation of Conn. Gen. Statute Sec.21a-277 (a). He received a sentence of fifteen years execution suspended after serving thirteen with five years probation.
The record shows that the petitioner attracted the attention of the local police in his community as he was observed selling drugs. When stopped and searched he was found with 43 black capped vials of crack cocaine. CT Page 6716
Counsel for the petitioner called the nearly maximum sentence unduly harsh in its application. She acknowledged the petitioner's very significant criminal history but asked the panel to take into consideration that the petitioner's habit developed at the age of 14. He went from marijuana to crack cocaine. According to counsel petitioner came from a supportive family and at the time of his sentencing he was making progress in his fight against his drug habit. When not in jail the petitioner had a decent work record, she asked the panel to reduce his sentence.
The petitioner when he spoke to the panel wanted to discuss his progress since his incarceration. Reminded of the panel's statutory purpose he then submitted papers to the panel.
The state's attorney called the almost maximum sentence the petitioner received reasonable considering that he was on probation for the same thing at the time of the new conviction. In this case the petitioner was only out of prison for two weeks prior to committing the new offense. Counsel noted that the petitioner had an abundance of criminal arrests and that the state asked for the maximum of fifteen years to serve. He asked the panel to sustain the sentence.
In reviewing the remarks of the sentencing judge we note he relied heavily on the petitioner's previous record and stated ". . . the only time your client is not committing crimes is when he's incarcerated." He ruled out probation as the petitioner had failed probation on two previous occasions.
In reviewing the record as a whole, the division finds that the sentence imposed was in accordance with the parameters of Connecticut Practice Book Sec. 43-23, et seq.
Although near the maximum, the sentence imposed was neither inappropriate nor disproportionate.
In light of the above, the Sentence is AFFIRMED.
NORKO, J.
KLACZAK, J.
O'KEEFE, J.
Judges O'Keefe, Klaczak, and Norko in this decision.